06/13/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs May 3, 2022

                     STATE OF TENNESSEE v. KACY ROSE

                  Appeal from the Circuit Court for Madison County
                       No. 15-412 Roy B. Morgan, Jr., Judge
                      ___________________________________

                            No. W2021-00995-CCA-R3-CD
                        ___________________________________


Defendant, Kacy Rose, appeals from the revocation of his probationary sentence. On
appeal, Defendant argues that (1) the trial court abused its discretion in failing to consider
a potential conflict of interest, (2) the trial court erred in denying his motion to correct a
clerical error in the order revoking Defendant’s probation, and (3) his right to a speedy
trial was violated. Following our review of the record and briefs, we affirm the judgment
of the trial court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and CAMILLE R. MCMULLEN, JJ., joined.

Alexander D. Camp (on appeal), Jackson, Tennessee; Kacy Rose (at probation revocation
hearing), Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior
Assistant Attorney General; Jody Pickens, District Attorney General; and Michelle
Shirley, Assistant District Attorney General, for the appellee, State of Tennessee.


                                         OPINION

                                  Procedural Background

       In September of 2015, Defendant was indicted by the Madison County grand jury
for aggravated burglary, two counts of aggravated robbery, and two counts of especially
aggravated kidnapping. Defendant pleaded guilty to aggravated burglary and two counts
of aggravated robbery with the remaining charges being dismissed in February 2017.1
The trial court imposed a three-year sentence to be served on supervised probation for the
aggravated burglary conviction, consecutive to the aggravated robbery convictions. The
trial court ordered concurrent five-year sentences for the aggravated robbery convictions
to be served at 30 percent in the Tennessee Department of Corrections (“TDOC”).

       The procedural background of this case is far from clear. Based on the testimony
of probation officer Spencer Hines, Defendant’s supervised probation period began
around December of 2018. Officer Hines testified during the probation revocation
hearing that Defendant’s probation was “not done until December of this year [(2021)].”

       Defendant was arrested on July 21, 2020, in Madison County for various drug-
related offenses. The technical record and probation revocation hearing transcript
indicate Defendant was on parole in an unrelated matter in Gibson County when he was
arrested. On October 28, 2020, his parole for the matter in Gibson County was revoked.
Due to confusion between the convictions in Madison County and Gibson County,
Defendant’s probation officer did not issue a probation violation warrant on Defendant’s
Madison County probation until July 2, 2021.

       The probation violation report issued on July 2, 2021, alleged that Defendant
violated the terms of his probation by possessing a Schedule II controlled substance,
possessing a Schedule VI controlled substance with intent to manufacture, deliver, or sell,
possessing drug paraphernalia, and for owing $917.25 in supervision fees and $4,954.36
in court costs.

       On July 27, 2021, a probation violation hearing was held, and the trial court issued
a written order revoking Defendant’s probation. On August 18, Defendant filed a pro se
motion to correct a clerical error which the trial court subsequently denied. On August
30, Defendant filed a pro se notice of appeal and a motion seeking appointment of
appellate counsel.

                                           Revocation Hearing

       At the probation revocation hearing, Defendant requested to waive representation
by his counsel and proceed pro se. The trial court permitted Defendant to proceed pro se.
Jackson Police Department Sergeant David White testified that he pulled Defendant over
for speeding 58 miles per hour in a posted 40-mile-per-hour zone. When Sergeant White
approached the stopped vehicle, he immediately smelled a strong odor of marijuana.
Sergeant White observed Defendant slurring his speech. Sergeant White noticed “what

       1
           The record does not contain a transcript of the guilty plea hearing.
                                                     -2-
appeared to be scattered marijuana” on the center console of the vehicle. Sergeant White
testified that initially, Defendant would not exit the vehicle. Defendant eventually
complied, and Sergeant White searched the vehicle. In the backseat, he found a red and
black bag containing marijuana and cocaine. Sergeant White also found a digital scale on
Defendant’s person.

       Probation officer Spencer Hines testified that he was assigned to supervise
Defendant on April 3, 2020, following Defendant’s release from prison.2 Mr. Hines
affirmed that he filed a probation violation warrant based on the allegations from
Defendant’s arrest in July 2020 and for Defendant’s failure to pay his supervision fees
and court costs. On cross-examination, Mr. Hines testified that Defendant called him
after he got arrested. Mr. Hines admitted that he did not know Defendant’s parole in
Gibson County and probation in Madison County would run together. He stated, “[W]e
thought that the Madison County [probation] didn’t start until after [Defendant] got done
with the Gibson [County parole].”

      Defendant did not present proof at the revocation hearing. During closing
argument, Defendant alleged a conflict of interest with the State because his former
counsel told him the district attorney disliked Defendant. The State responded that it was
unaware of any conflict. The trial court stated, “I don’t find that I’m in a position to
consider whether there’s a conflict here. There’s been no proof of that.”

        After hearing the proof and arguments, the trial court credited Sergeant White’s
testimony and found by a preponderance of the evidence that Defendant, while on
probation, violated the law. The court stated that it did not hold Defendant’s lack of fee
payment against Defendant in making its decision. In consideration of all the proof, the
trial court revoked Defendant’s probation and ordered him to serve his three-year
sentence in confinement at 30 percent. The trial court specifically noted that it was the
role of TDOC to calculate Defendant’s jail credits, not the court.

                                            Analysis

       Defendant argues on appeal that the trial court (1) abused its discretion when it
denied to consider a potential conflict of interest, (2) erred in denying his motion to
correct a clerical error in the revocation order, and (3) violated his right to a speedy trial.
The State responds that the trial court acted properly in all respects.

                                     I.     Conflict of Interest

       2
          The probation violation report indicates that this release from prison was when Defendant
paroled out of Gibson County on the unrelated matter.
                                               -3-
      Defendant argues that the trial court abused its discretion when it refused to
consider a potential conflict of interest. The State responds that the trial court properly
denied to consider the conflict of interest. We agree with the State.

       In deciding whether a district attorney’s office should be disqualified our supreme
court has stated:

                In determining whether to disqualify a prosecutor in a criminal case,
        the trial court must determine whether there is an actual conflict of interest,
        which includes any circumstances in which an attorney cannot exercise his
        or her independent professional judgment free of “compromising interests
        and loyalties.” See Tenn. R. Sup.Ct. 8, EC 5-1. If there is no actual
        conflict of interest, the court must nonetheless consider whether conduct
        has created an appearance of impropriety. See Tenn. R. Sup.Ct. 8, EC 9-1,
        9-6.

               If disqualification is required under either theory, the trial court must
        also determine whether the conflict of interest or appearance of impropriety
        requires disqualification of the entire District Attorney General’s office.
        See State v. Tate, 925 S.W.2d 548, 550 (Tenn. Crim. App. 1995). The
        determination of whether to disqualify the office of the District Attorney
        General in a criminal case rests within the discretion of the trial court.
        Appellate review of such a ruling is limited to whether the trial court has
        abused its discretion. See id. at 550.

State v. Culbreath, 30 S.W.3d 309, 312-313 (Tenn. 2000). “The appearance of
impropriety must be real, reflect an objective public perception rather than the subjective
and anxious perceptions of the litigants, and reflect the views of a layperson with a
knowledge of all the facts.” State v. Jarquese Antonio Askew, No. M2014-01400-CCA-
R3-CD, 2015 WL 9489549, at *5 (Tenn. Crim. App. Dec 29, 2015), perm. app. denied
(Tenn. May 6, 2016).

       Here, Defendant offered no evidence at the revocation hearing to establish a
conflict of interest.3 During closing argument, Defendant alleged that a conflict of
interest existed because the district attorney did not like him. Defendant said, “I recorded
my attorney telling me how [the district attorney] had a h[***]-on for me and a dislike for
me[.]” The trial court properly determined that it was not “in a position to consider
3
 Defendant included a letter from a law clerk in Gibson County as an attachment to his brief in this Court on appeal.
Attachments to appellate briefs that are not included in the technical record will not be considered by this Court on
appeal. See State v. Matthews, 805 S.W.2d 776, 783-84 (Tenn. Crim. App. 1990).
                                                       -4-
whether there’s a conflict here [because t]here’s been no proof of that.” We conclude
that the trial court did not abuse its discretion in denying to consider the conflict of
interest. Defendant is not entitled to relief on this issue.

                                       II.   Jail Credits

       Defendant alleges that the trial court erred in denying his motion to correct a
clerical error in the revocation order. Specifically, he asserts that the trial court should
have included Defendant’s jail credits in the order revoking his probation. The State
responds that the trial court properly denied the motion. After review, we agree with the
State.

       Tennessee Rule of Criminal Procedure 36 states that a court “may at any time
correct clerical mistakes in judgments . . . arising from oversight or omission.” Clerical
errors arise “simply from a clerical mistake in filling out the uniform judgment
document.” Cantrell v. Easterling, 346 S.W.3d 445, 449 (Tenn. 2011). Our supreme
court has held that “to determine whether a clerical error has been made, a court
ordinarily must compare the judgment with the transcript of the trial court’s oral
statements.” State v. Brown, 479 S.W.3d 200, 213 (Tenn. 2015). If a conflict between
the transcript and the judgment exists, then the transcript of the court’s oral statements
control. Id.

       Here, the trial court explained that it was the role of TDOC to calculate
Defendant’s jail credits and that it would not consider the calculation of Defendant’s jail
credits. The probation revocation order reflects the trial court’s statement and reads,
“Full Revocation with Defendant to serve original sentence imposed and receive credit on
the above-referenced cases only for time served by incarceration and/or Community
Corrections.” There is no conflict between the revocation hearing transcript and the
revocation order and therefore no clerical error.

       The record on appeal does not include any documentation from TDOC to indicate
the credits due to Defendant or that TDOC improperly denied him credits. As a result,
this Court has nothing to review. The proper avenue to seek review of the calculation of
Defendant’s sentence is through the Uniform Administrative Procedures Act, not an
appeal to this Court. See T.C.A. § 4-5-101, et. seq.

                                III.    Right to a Speedy Trial

       Defendant argues that the trial court violated his right to a speedy trial.
Specifically, Defendant contends that the year-long delay between his arrest for the drug-
related offenses and the filing of the probation violation warrant violated his right to a
                                             -5-
speedy trial. The State responds that the time begins running for a speedy trial violation
in the context of probation revocation when the probation revocation proceedings are
commenced, not when a defendant is arrested. While neither party argues waiver, based
on our review, we consider the issue waived for failing to assert the right in the lower
court. See State v. Allen, 593 S.W.3d 145, 154 (Tenn. 2020) (stating that “[g]enerally,
issues raised for the first time on appeal are waived.”).

        Defendant states in his brief, “It appears from the record that the Defendant raised
the issue of speediness on the same day he initiated pro se representation.” After
scouring the record, we find nothing to indicate Defendant asserted his right to a speedy
trial. During Defendant’s cross-examination of Mr. Hines, Defendant inquired about the
delay between the arrest and the filing of the probation violation warrant. However, this
was in regard to the calculation of his jail credits, not to assert his right to a speedy trial.
By failing to assert his right to a speedy trial below, Defendant hindered the trial court’s
ability to make the findings of fact necessary to satisfy the balancing test set forth in
Barker v. Wingo, 407 U.S. 514 (1972). See Barker, 407 U.S. at 530 (1972) (“A balancing
test necessarily compels courts to approach speedy trial cases on an ad hoc basis.”); see
State v. Malcolm J. Coble, No. W2012-01692-CCA-R3-CD, 2013 WL 12185232 (Tenn.
Crim. App. June 28, 2013), no perm. app. filed; see State v. Adrian Ann Crain, No.
W2010-00274-CCA-R3-CD, 2011 WL 579114 (Tenn. Crim. App. Feb. 17, 2011), no
perm. app. filed. Consequently, the issue is waived for appellate review.

                                         Conclusion

       Based on the foregoing, the judgment of the trial court is affirmed.




                                            ____________________________________
                                            TIMOTHY L. EASTER, JUDGE




                                             -6-